Citation Nr: 0103561	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury with a bone spur consistent with post-
traumatic hyperostosis, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a laceration to the right upper arm.  

3.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
mental disorder, to include post traumatic stress disorder.  

4.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
residuals of a back injury.  

5.  Entitlement to service connection for an eye disability.  

6.  Entitlement to service connection for a skin disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1962 to June 
1966, from February 1968 to November 1969 and from October 
1975 to March 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia in which increased 
evaluations for residuals of a right knee injury with a bone 
spur consistent with post-traumatic hyperostosis and 
residuals of a laceration to the right upper arm were denied.  
The RO determined that new and material evidence to reopen 
the claims of service-connection for a mental disorder, to 
include post traumatic stress disorder and residuals of a 
back injury had not been submitted.  Service connection for 
an eye disability and a skin disorder were denied.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD in August 
1983.  

2.  Although the evidence received since the August 1983 
Board decision is new, none of it, either by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the Board denied entitlement to 
service connection for a mental disorder, to include PTSD is 
not new and material, and the August 1983 decision of the 
Board remains final and is not reopened.  38 U.S.C.A. §§ 
1110, 1131, 5107(a), 7104(b) (West 1991); 38 C.F.R. §§ 
3.156(a), 3.304, 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (2000).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(a)(1)).  However, nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board has reviewed the evidence received into the record 
since the August 1983 Board decision and finds that no new 
and material evidence has been received to reopen the claim 
for service connection for a mental disorder, to include 
PTSD.  

The evidence received into the record since the August 1983 
Board decision includes reports of VA and private outpatient 
treatment, dated April 1985 to June 2000, a September 1982 VA 
hospitalization report, VA examination reports dated 
September 1986, December 1997 and March 1999, written 
statements from the veteran's brother and sister and the 
veteran's November 2000 Travel Board hearing testimony.  This 
evidence, although new, is cumulative in nature.  For example 
the VA and private treatment records showed that the veteran 
was being seen for depression and a history of anxiety.  The 
September 1982 VA hospitalization report provided the 
diagnosis of schizophreniform disorder, intermittent 
explosive disorder and schizoid personality.  The VA 
September 1986 examination report provides the diagnosis of 
major depressive reaction.  The December 1997 and March 1999 
VA examination reports did not address the veteran's 
psychiatric disability.  Although the private and VA records 
are new, they refer to current and continued treatment and 
thus are cumulative and redundant.  Because this evidence 
does not link any current disability with the veteran's 
active service, it cannot be considered material evidence 
sufficient to reopen his claim.  Cornele v. Brown, 6 Vet. 
App. 59 (1993).  

As the veteran and his brother and sister are laypersons with 
no medical training or expertise, their statements standing 
alone do not constitute competent medical evidence sufficient 
to link any current disability with the veteran's active 
service.  A lay person is not competent to make a medical 
diagnosis or render a medical opinion that relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Thus, these records by themselves or in connection with 
evidence previously assembled are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2000).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a mental disorder, to 
include post traumatic stress disorder, the benefit sought on 
appeal must be denied.  


REMAND

The VA examined the veteran in March 1999, to determine the 
severity of his right arm and right knee disabilities.  The 
examiner did not indicate whether or not the claims folder 
was available or that the veteran's medical history was 
reviewed prior to the examination.  An examination should 
include a review of "the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a 
fully informed one."  Green v. Derwinski, 1 Vet. App. 121 
(1991), which required that the records of prior treatment be 
taken into account at the time of an evaluation.  See also 
VAOPGCPREC 20-95 (July 14, 1995).  

At the November 2000 Travel Board Hearing the veteran 
testified that a private doctor treated him for his back 
disorder in 1986.  Those records have not been included in 
the claims folder.  In order to ensure that the record is 
complete, it is found that the RO should ascertain these 
pertinent private outpatient treatment records.  Therefore, 
remand for the purposes of obtaining these records and 
associating the records with the claims folder is necessary 
to ensure full compliance with due process requirements.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the name and 
address of the private physicians and 
medical facilities from which he sought 
treatment.  He should also be asked to 
sign and return a consent form 
authorizing the release of the 
physicians' and facilities' records to 
VA.  Once this information has been 
received, the RO should contact the named 
physicians and facilities and request 
that copies of the veteran's treatment 
records, if available, be forwarded to 
the RO.  If the records are not 
available, the physician and facilities 
are requested to so state in writing.

2.  The March 1999 VA examiner must be 
provided the claims folder, so that the 
veteran's entire medical history can be 
taken into consideration in assessing the 
severity of his service-connected 
disabilities, and the examiner is asked 
to indicate in the examination report 
that the claims folder has been reviewed.

3.  The RO should afford the veteran a 
complete VA examination of his eyes and 
skin by board certified specialists.  
After reviewing the complete claims 
folder, to include the service medical 
records, the examiners should render an 
opinion as to whether it is at least as 
likely as not that any current 
disabilities are related to his period of 
service.  The scientific basis for the 
opinions expressed must be provided.  All 
indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available for 
review in conjunction with the 
examination and the examiners should 
indicate in the examination report that 
the claims folder has been reviewed. 

a.  The specialists, after a complete 
examination, and following a review of 
the service medical records, should 
render an opinion as to whether the 
veteran currently has an eye disability 
and a skin disorder.

b.  The specialists should specifically 
express an opinion as to the etiology of 
the veteran's eye disability and skin 
disorder.  

c.  The specialists should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
eye disability and skin disorder were 
incurred in or aggravated by his service.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

5.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


